Citation Nr: 1309562	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  10-25 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for the residuals of prostate cancer.

2.  Entitlement to an initial compensable rating for erectile dysfunction (penile deformity).  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran had active service in the US Army from March 1965 to March 1967.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), located in Philadelphia, Pennsylvania, which, in pertinent part, granted service connection for the residuals of prostate cancer and erectile dysfunction, both effective December 4, 2008.  The Veteran has appealed the disability ratings that have been assigned for both disorders.  


FINDINGS OF FACTS

1.  The Veteran's prostate residuals are manifested by urinary incontinence which requires the approximate use of three pads per day.  

2.  The Veteran's disability from impotence is manifested by sexual dysfunction without deformity of the penis. 


CONCLUSIONS OF LAW

1.  The criteria for an initial 40 percent disability rating for the residuals of prostate cancer manifested by urinary incontinence have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.104, Diagnostic Code 7527 (2012). 

2.  The criteria for a compensable evaluation for erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7. 4.10, 4.31, 4.115b, Diagnostic Code 7522 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); Pub.L. 112-154, §§ 504(a)(1)-(2), 505(a)-(b) (Aug. 6, 2012) (to be codified at 38 U.S.C.A. §§ 5103(a)-(b), 5103A(b)-(c)); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 
  
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The United States Court of Appeals for Veterans Claims, hereinafter the Court, has held that were the underlying claim for service connection has been granted and there is disagreement as to downstream questions (such as the initial rating), the claim has been substantiated and there is no need for additional VCAA notice.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Federal Circuit has also held that once the underlying service connection claim is granted there is no duty to provide notice under 38 U.S.C.A. § 5103(a).  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

The RO has complied with the VCAA duty to assist the Veteran in substantiating the appeal.  It has obtained identified evidence and afforded the Veteran a VA examination.  It attempted to afford him a more current examination, but he failed to report.  The examination was needed because he disputed some findings on the earlier examination and in order to obtain current findings as to the disabilities.  The record reflects that the Veteran was scheduled for a general medical examination in November 2012.  He failed, without explanation, to report for the examination.  This occurred even though he had been previously informed that his failure to report for such an examination might adversely impact his claim and that his claim would be rated on the basis of the evidence of record.  

When a claimant fails without good cause to report for a necessary examination scheduled in conjunction with an original claim, the claim will be rated on the basis of the evidence of record.  38 C.F.R. § 3.655(a)-(b) (2012).  Accordingly, the Veteran's appeals are being decided on the basis of the evidence of record. 

B.  Laws and Regulations-Initial Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes identify the various disabilities.  Id.  

It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2 (2012), and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3 (2012).  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2012); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Id.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

I.  Residuals of Prostate Cancer

In 1998, the Veteran was diagnosed as suffering from carcinoma of the prostate.  A radical prostectomy was performed in April of that same year.  Since that time, the Veteran has not had any recurrence of prostate cancer.  In other words, the cancer is nonactive.  

In 2008, the Veteran applied for VA compensation benefits.  He specifically claimed entitlement to service connection for the residuals of prostate cancer, to include as being secondary to his exposure to chemical dioxins while serving in the Republic of Vietnam.  

The Veteran underwent a VA examination in January 2009.  The examining physician wrote:

	. . . He has also had incontinence and he uses a pad in his underpants 24 hours a day.  He goes through one pad during the course of a 24-hour period.

Regarding CPEP criteria, there is no renal dysfunction.  The patient is intermittently incontinent of a small amount of urine as noted above.  He has had no urinary disorder other than the prostate cancer.  He has not had any urinary tract infections from the prostate cancer.  There is no current effect of the prostate cancer on his current occupation. . . . He has not required any dialysis treatments.  There are no known residuals of the genitourinary disease of the prostate cancer.

On physical examination, he has no testicular atrophy.  There was no kidney function at issue and no additional clinical diagnostic testing is indicated.

In his notice of disagreement and substantive appeal the Veteran wrote that when he was sedentary and at work, he only used one pad.  However, when he was not working and involved in some minor form of physical activity, he used one, two, or three pads.  He asserted that on average, he was closer to using two pads per day than only using one pad per day.

Under the applicable criteria of 38 C.F.R. § 4.115b, Diagnostic Code 7527 (2012), prostate gland injuries, infections, hypertrophy, and postoperative residuals are rated as voiding dysfunction or urinary tract infection, whichever is predominant.

Voiding dysfunction is rated as either urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a (2012).  With continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, a 20 percent disability rating is assigned for a disability requiring the wearing of absorbent materials which must be changed less than two times per day.  A 40 percent disability rating is assigned for a disability requiring the wearing of absorbent materials which must be changed two to four times per day.  A 60 percent disability rating is assigned for the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day. 

In cases of urinary frequency, a 10 percent disability rating is assigned for a daytime voiding interval between two and three hours, or awakening to void two times per night.  A 20 percent disability rating is assigned for a daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 40 percent disability rating is assigned in cases of a daytime voiding interval less than one hour, or awakening to void five or more times per night. 

In cases of obstructed voiding, a noncompensable (zero percent) disability rating is assigned for obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year.  A 10 percent disability rating is assigned for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following:  post-void residuals greater than 150 cc, urometry with a markedly diminished peak flow rate (less than 10 cc/sec), recurrent urinary tract infections secondary to obstruction, and stricture disease requiring periodic dilation every two to three months.  A 30 percent disability rating is assigned for urinary retention requiring intermittent or continuous catheterization. 

In cases of urinary tract infections, a 10 percent disability rating is warranted for long-term drug therapy, with one to two hospitalizations per year and/or requiring intermittent intensive management.  A 30 percent disability rating contemplates recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management. In cases of poor renal function, the urinary tract infection is to be rated as renal dysfunction. 

In cases of renal dysfunction, a noncompensable (no percent) disability rating is assigned for albumin and casts with history of acute nephritis; or, hypertension.  A 30 percent disability rating is assigned for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent disability rating is assigned for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent disability rating is assigned for persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  The highest rating, 100 percent, is assigned for disability requiring regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a (2012). 

As noted above, the Veteran has reported that he uses one to three pads per day, depending on the type of exertions he performs.  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Here, the Veteran is certainly competent to report the number of pads he must use to combat his voiding condition, and the Board finds him credible to do so.  

In the present case, the Board finds that the predominant area of disability is voiding dysfunction.  In fact, the examination reports along with the statements provided by the Veteran make clear that his predominant disabilities are urine leakage.  The Board finds that based on the Veteran's statements and the evidence in the medical records, it is clear that the Veteran must use pads two to three times per day, on the average.  

In applying the rating criteria that most closely approximates these manifestations, it seems that the criteria used to assign a 40 percent disability rating should be assigned for the condition.  Yet, there is no evidence in the record that he uses more pads per day.  Additionally, there is no evidence of record reflecting that the Veteran experiences urinary retention requiring catheterization or that he has manifestations that affect his frequency.  As a result, the evidence preponderates against a disability rating in excess of 40 percent based upon the process through which voiding dysfunction is evaluated under the rating criteria. 

The Board also considered other diagnostic codes in rating the Veteran's prostate condition.  There is no evidence of nephrolithiasis, hydronephrosis, ureterolithiasis, stricture of the ureter or removal of half of the penis which would warrant a higher rating under 38 C.F.R. Part 4, Diagnostic Codes 7508, 7509, 7510, 7511 or 7520 (2012).  The Veteran is not status post suprapubic cystotomy, which would entitle him to a 100 percent disability rating under Diagnostic Code 7516.  38 C.F.R. Part 4 (2012).  Nor have multiple urethroperineal fistulae been shown; thus, a 100 percent disability rating under Diagnostic Code 7519 is not for application.  Id.  Finally, there is no evidence of malignant neoplasms of the genito-urinary system which would warrant a 100 percent disability rating under Diagnostic Code 7528.  Id.  The Board also notes that a rating for renal dysfunction is not applicable in this case as the Veteran has not been diagnosed with any renal failure.  Moreover, the applicable criteria do not provide a rating in excess of 40 percent for urinary frequency or 30 percent for obstructed voiding or urinary tract infection.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  Additionally, the Board has considered whether it is appropriate to assigned "staged ratings," in accordance with Fenderson, supra.  The Board finds that the medical evidence demonstrates consistently and throughout the appeal period that the Veteran has met the criteria for a 40 percent disability rating from the date of his claim.  Therefore, the assignment of staged evaluations in this case is not necessary.

II.  Erectile Dysfunction

The Veteran has contended that he is entitled to a compensable rating for loss of erectile dysfunction because he has an inability to achieve erections due to nerve damage associated with his prostate surgery.  In addition to the noncompensable evaluation that has been assigned for erectile dysfunction, he has also been awarded special monthly compensation (SMC) for loss of use of a creative organ.  38 C.F.R. § 3.350(a) (2012).  

The Veteran's disability has been evaluated pursuant to 38 C.F.R. Part 4, Diagnostic Code 7522 (2012).  This code provides that when there is penis deformity with loss of erectile power, a 20 percent disability rating will be assigned.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2012). 

The Veteran has reported the loss of erectile power.  He has claimed that he is impotent and that erectile dysfunction medications do not enable him to achieve an erection.

Yet, while the veteran has reported loss of erectile power, the competent evidence of record does not indicate, and he does not contend, that he has any deformity of his penis.  Moreover, when the Veteran's genitalia were examined in January 2009, they were found to be entirely within normal limits.  Additionally, a review of the private medical reports and records are entirely negative for any suggestion or indication that the Veteran's penis was deformed or not "normal".  None of the medical records, either private or governmental, suggest or insinuate that the Veteran's penis is deformed.  

The evidence is against a compensable rating pursuant to the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 7522 (2012).  

The Veteran has pointed to the loss of erectile function due to nerve damage as the basis for a compensable rating.  The award of special monthly compensation is intended to compensate for that disability.  There is no basis for additional compensation for the disability.  

Additionally, the Board has considered whether it is appropriate to assigned "staged ratings", in accordance with Fenderson, supra.  The Board finds that the medical evidence demonstrates consistently and throughout the appeal period that the Veteran does not meet the criteria for a compensable disability rating at any time from the date of his claim.  Therefore, the assignment of staged evaluations in this case is not warranted.  The weight of the evidence is against a compensable schedular rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

C.  Extraschedular Evaluation

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  38 C.F.R. § 3.321; see Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  An exceptional case includes such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected right and left knee disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's prostate cancer residuals and/or erectile dysfunction with the established criteria found in the rating schedule for prostate cancer residuals and erectile dysfunction disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as discussed above. 

The residuals of the prostate cancer consist of urinary dysfunction with the need for pads that must be changed, on average; twice per day other symptoms have not been reported during the appeal period.  Hence the rating schedule contemplates the disability.

The loss of erectile function is contemplated in the special monthly compensation, which compensates the Veteran for loss of use of a creative organ.  Accordingly, further consideration of an extraschedular rating is not warranted.


D.  TDIU

The United States Court of Appeals for Veterans Claims (Court) held in Rice v. Shinseki, 22 Vet. App. 447 (2009) that every claim for a higher evaluation includes a claim for a total rating based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working.  The Veteran has not reported unemployability and the record does not include any other evidence of unemployability.  As such, further consideration of entitlement to TDIU is not warranted. 


ORDER

Entitlement to an initial rating of 40 percent, for the residuals of prostate cancer is granted, effective December 4, 2008.

Entitlement to a compensable evaluation for erectile dysfunction (penile deformity), on appeal from an initial grant of service connection, is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


